Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159631
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  In re C.L. HAMAN, Minor.                                         SC: 159631                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 345265
                                                                   Oakland CC Family Div:
                                                                    2017-849983-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 18, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2019
           t0625
                                                                              Clerk